Citation Nr: 0501724	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-03 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left leg 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to March 
1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought.   


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The record does not demonstrate a chronic left leg injury 
in service, and a preponderance of the competent evidence of 
record is against concluding that such disorder was caused or 
aggravated by service. 


CONCLUSION OF LAW

A chronic left leg disorder was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Shortly before the veteran's claim was considered, 38 
U.S.C.A. § 5107 was amended, effective for all pending 
claims, to eliminate the requirement that the veteran submit 
a well-grounded claim in order to trigger VA's duty to 
assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
[hereinafter "VCAA"].  The Board notes that that this law 
was taken into account by the RO before the claim was 
initially adjudicated, as reflected by correspondence issued 
in August 2001.  Thus, there is no prejudice to the veteran 
in proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with notice of the requirements necessary to substantiate the 
claim in the Statements of the Case and other development 
letters of record.  Several recent private medical 
examination reports are also of record.  Accordingly, the 
veteran is not prejudiced by the Board's adjudication of his 
claim at this time.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In short, the Board concludes that the duty to 
assist has been satisfied, as well as the duty to notify the 
veteran of the evidence needed to substantiate his claim.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The claim derives from the assertion that the veteran injured 
his left leg while dismounting from a truck in 1952.  The 
Board observes that the bulk of the veteran's service medical 
records are missing.  In this case, the RO had attempted to 
obtain the veteran's service medical records on a number of 
occasions but was informed that no records were available and 
that any service medical records were likely destroyed 
because they were lost in a fire.  Efforts to reconstruct the 
service medical records from morning reports and 
hospitalization records did not support the claimed injury.  
For all practical purposes, the only service medical evidence 
available to the RO at the time of its decision was the 
veteran's separation examination of March 1953.  
Nevertheless, in this regard, where service medical records 
are missing, VA has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit-of-the 
doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The separation examination is negative for complaints, 
findings or diagnosis of any left leg disorder.  In fact the 
examination reported the veteran's lower extremities as well 
as his neurological system as entirely normal.  

The record does not demonstrate any chronic lower extremity 
disorder until many years after service.  A "buddy 
statement" submitted in 2001 generally supports that the 
veteran was injured when he fell from a truck.  However, the 
statement is somewhat vague as to whether the injury was 
actually witnessed and/or even the nature of the injury 
sustained.  Notwithstanding, even where there is evidence of 
an injury or disease in service, there must be a present 
disability resulting from that disease or injury.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
absence of findings on the separation examination 
demonstrates that the complaints which the appellant suffered 
during service were not anything more than acute and 
transitory in nature.  The evidence does not demonstrate any 
showing of residual pathology.  Similarly, there is no 
medical evidence tending to show that the symptoms in service 
represented a chronic disability(ies) rather than acute and 
transitory conditions.  

The veteran and his spouse assert that the current leg 
disorder is related to service.  The Board notes that lay 
opinion as to medical matters, no matter how sincere, is 
without probative value because lay persons are not competent 
to establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The medical evidence suggests 
that his problems in the lower extremity are related to a 
neurological deficit, possibly an upper motor neuron lesion 
from the thoracic or cervical spine, rather than an 
orthopedic problem.  

The veteran's spouse testified that she first noticed his leg 
problems after she met him in 1962 or 1963.  The veteran 
stated that he first sought treatment in the 1960's but that 
that no pathology was initially identified  The veteran 
testified that records from treatment for years after service 
are unavailable since the treating physicians have died.  The 
Board observes that the veteran's spouse's relationship with 
the veteran began nearly a decade after his separation from 
service.  Therefore, while her testimony is probative as to 
the presence of a leg disorder in 1962 or 1963 it is not 
helpful vis-à-vis establishment of continuity of 
symptomatology for the years immediately after service until 
1962 or an association of the leg disorder to the veteran's 
service.  

In evaluating the claim, the Board considers that the absence 
of morning reports and/or hospitalization records weighs 
against the severity of any injury in service.  More 
significantly, the separation examination from March 1953 and 
the absence of reference to any lower extremity or 
neurological problem is highly probative evidence regarding 
whether the veteran sustained a chronic injury in service.  
The absence of medical records until many years after 
service, likewise weighs against the claim.  Moreover, no 
medical provider has associated the claimed disorder to 
service.  Under the circumstances, the Board is constrained 
to conclude that the preponderance of the evidence is against 
the claim.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Entitlement to service connection for residuals of a leg 
injury is denied. 



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


